Title: From George Washington to Rufus Putnam, 2 February 1783
From: Washington, George
To: Putnam, Rufus


                        
                            Sir
                            Head Quarters Feby 2nd 1783
                        
                        Mr Hobby having claimed as his property a Negro Man now serving as a soldier in the 3d Masstts Regt—you will
                            be pleased to order a Court of Enquiry, consisting of five as respectable Officers as can be appointed in your Brigade; to
                            examine into the validity of the claim, the manner in which the person in question came into service, and the propriety of
                            his being discharged or retained in service, having enquired into the matter with all the attending circumstances, they
                            will report to you their opinion thereon, which you will communicate to me as soon as conveniently may be. I am Sir With
                            great regard Your Most Obed. Servt
                        
                            Go: Washington
                        
                        
                            P.S. All concerned should be notified to attend.
                        
                    